 1                               UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:16-cr-329-JAD-PAL
 4
                    Plaintiff,                           ORDER
 5
            v.
 6                                                           ECF No. 36
     ALBERTO SANTACRUZ-BENITEZ,
 7
                    Defendant.
 8
 9
10          IT IS THEREFORE ORDERED that the revocation hearing currently scheduled for

11                                                                    September 4, 2019,
     Tuesday, July 23, 2019 at 2:30 p.m., be vacated and continued to ________________ at at
                                                                                          the

12   the hour
     hour      of 11:00
          of ___:___    a.m.or to a time and date convenient to the court.
                     __.m.;

13         DATED
        DATED this this
                   23rd___
                        dayday
                             ofof July,2019.
                                July,   2019.

14
15
                                                  UNITED STATES MAGISTRATE JUDGE
16
                                                                DISTRICT
17
18
19
20
21
22
23
24
25
26
                                                     3
